DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Miranda Wang on 21 March 2022.

The application has been amended as follows: 
	Please amend claims 1, 4, 5, and 11.


1.	(Currently Amended)  A method of producing an article having hollow structures, comprising:
	weaving a plurality of yarns to form a woven fabric, wherein the plurality of yarns each comprise a dissolvable core, and the dissolvable core comprises a water-soluble polyvinyl alcohol (PVA) 
neutralizing an alkaline processing environment before any process of drying to maintainthe water-soluble PVA in the dissolvable core;
	processing the woven fabric in the neutralized processing environment; and
	washing the woven fabric or a garment made by the woven fabric to at least partially remove the dissolvable core.

4.	(Currently Amended)  The method claim 1, wherein the neutralizing the alkaline processing environment further comprises neutralizing an alkali with a weak acid, and the neutralized processing environment has a pH value ranged from 5 to 7.5.

5.	(Currently Amended)  The method claim 1, wherein the neutralizing the alkaline processing environment before any process of drying processing environment before any process of drying during at least one process of scouring, dyeing, and mercerizing the woven fabric.

11.	(Currently Amended)  An article having hollow structures, comprising:
by processing the woven fabric in a neutralized alkaline processing environment before any process of drying, wherein dissolvable core configured to remain until after processing in the neutralized alkaline processing environment before any process of drying, and wherein the woven fabric or a garment made by the woven fabric thereof is configured to have the dissolvable core at least partially removed by a washing process thereof. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a method of producing an article having hollow structures, comprising:  weaving a plurality of yarns to form a woven fabric, wherein the plurality of yarns each comprise a dissolvable core, and the dissolvable core comprises a water-soluble polyvinyl alcohol (PVA); neutralizing an alkaline processing environment before any process of drying to maintain the water-soluble PVA in the dissolvable core; processing the woven fabric in the neutralized 
The prior art fails to disclose or make obvious the limitations of claim 11, claiming an article having hollow structures, comprising: a plurality of yarns woven to form a woven fabric, wherein the plurality of yarns each comprise a dissolvable core, the dissolvable core comprises polyvinyl alcohol (PVA) configured to maintain a water solubility throughout processing the woven fabric by processing the woven fabric in a neutralized alkaline processing environment before any process of drying, wherein the dissolvable core is configured to remain until after processing in the neutralized alkaline processing environment before any process of drying, and wherein the woven fabric or a garment made by the woven fabric thereof is configured to have the dissolvable core at least partially removed by a washing process thereof.
The closest prior art of record is that of U.S. Patent No. 9,677,201 to Mandawewala.  Mandawewala teaches fabric along with a method of producing a fabric along thereof wherein the fabric has a PVA fiber therein, comprising: weaving a plurality of yarns to form a fabric, wherein the plurality of yarns comprise a PVA fiber therein; dissolving the core in a high temperature/non-neutralized alkaline environment; and finishing the processing of the garment thereof (final rinse/drying).  Mandawewala does not teach that the PVA fiber therein is preserved throughout the majority of processing steps by neutralizing an alkaline processing environment, but rather removed early on.
The advantage of the current invention over that of Mandawewala is that by processing the article/fabric with the preservation of the solubility of the dissolvable core through neutralizing an alkaline processing environment and then performing a later stage washing/removal step as claimed, the current 
 Since claims 1 and 11 are allowed, claims 2-10 and 12-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711